47 F.3d 1180
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.MICRON SEPARATIONS, INC., Plaintiff-Appellant,v.PALL CORPORATION, Defendant-Appellee.
No. 94-1417.
United States Court of Appeals, Federal Circuit.
Jan. 6, 1995.

1
On Appeal From A Preliminary Injunction Order Of The United States District Court For The District Of Massachusetts; William G. Young, (Judge.)


2
D.Mass., 792 F.Supp. 1298.


3
DISMISSED.

ORDER DISMISSING APPEAL

4
In view of the Assented To Motion to Dismiss the above-referenced appeal, it is hereby ordered and adjudged that this appeal is dismissed.


5
SO ORDERED,